00000DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 08/23/2021.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, Claims 1 – 6 in the reply filed on 10/25/2021 is acknowledged.
Information Disclosure Statement
4.	The IDS filed on 07/12/2021 has been considered. 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An Examiner-Initiated Interview with Applicant’s counsel, Fei Shen (Reg. Nos. 68,520), was conducted on December 11, 2021 to discuss claims 1 and 6. As a result, on December 14, 2021, Applicant’s counsel has authorized for an Examiner’s amendment as follows:
	
Claims:
	--1.	 (Amended) A method for fabricating a semiconductor structure, comprising:
providing a wafer, in the wafer there being provided with a scribe line, in the scribe line there being provided with a test pad, a first test structure, and a second test structure; the second test structure 
forming a protective layer on the wafer, the protective layer at least covering the scribe line; and
performing exposure and development on the protective layer, such that a thickness of the protective layer remained above the first test structure is greater than that of the protective layer remained above the second test structure;
wherein the thickness of the protective layer remained above the first test structure is 1.5 to 4 times that of the protective layer remained above the second test structure;
2. (Original)
3. (Original)
4. (Original)
5. (Original)
6 – 11.	(Cancelled) –
Allowable Subject Matter
6.	Claims 1 – 5 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 5 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:
a thickness of the protective layer remained above the first test structure is greater than that of the protective layer remained above the second test structure; wherein the thickness of the protective layer remained above the first test structure is 1.5 to 4 times that of the protective layer remained above the second test structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797. The examiner can normally be reached 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 31, 2021